Amended judgment, Supreme Court, New York County, entered on May 16, 1975, unanimously affirmed for the reasons stated by Special Term, and that respondents-respondents-appellants and intervenors-respondents recover of *536the petitioners-appellants-respondents one bill of $60 costs and disbursements of this appeal. Appeal from judgment, Supreme Court, New York County, entered on April 10, 1975, unanimously dismissed as moot, without costs and without disbursements. Concur—Kupferman, J. P., Birns, Capozzoli, Nunez and Yesawich, JJ.